Citation Nr: 0837625	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than January 13, 
2006 for the award of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 determination by the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado.

In a February 2005 rating decision, the veteran was granted 
service connection for PTSD with a disability rating of 30 
percent, effective March 4, 2003, the date on which the claim 
was received.

In a statement received by the VA on January 13, 2006, the 
veteran claimed that "working is not an option" due to her 
service-connected disabilities.  The RO issued a Decision 
Review Officer decision in July 2006, granting 100 percent 
disability for PTSD, effective January 13, 2006.

The veteran's Notice of Disagreement to the July 2006 
decision indicated that she is satisfied with the 100 percent 
rating and that her appeal regards the January 13, 2006 
effective date of that rating.  The veteran contends that the 
100 percent rating should be effective March 4, 2003, the 
date of her original service connection claim for PTSD.

Therefore, the issue on appeal is whether the veteran is 
entitled to an effective date earlier than January 13, 2006 
for the 100 percent rating for PTSD.


FINDINGS OF FACT

1.  Prior to March 4, 2003, the veteran had not submitted a 
formal or informal claim of service connection for PTSD.

2.  Prior to January 13, 2006, the veteran had not submitted 
a formal or informal claim for total disability rating based 
on individual unemployability due to service-connected PTSD.

3.  The evidence does not show that, prior to January 13, 
2006, the veteran's service-connected PTSD precluded her from 
engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date prior to January 13, 2006, 
for the grant of 100 percent disability for PTSD, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

The veteran contends that she should be granted an earlier 
effective date for her 100 percent disability rating for 
service-connected PTSD, specifically that the effective date 
should be as early as March 4, 2003, the effective date of 
her original grant of service connection.  

The veteran filed a formal claim for service connection for 
PTSD on March 4, 2003.  An RO rating decision in February 
2005 awarded the veteran service connection for PTSD at a 30 
percent disability rating.  The 30 percent rating was 
effective March 4, 2003, the date of receipt of the claim for 
PTSD.  

On January 13, 2006, the veteran submitted a notice of 
disagreement with the February 2005 decision, stating that 
her PTSD precluded her from engaging in substantially gainful 
employment.  The veteran stated that "working is not an 
option", and she requested a grant of total disability 
rating based on individual unemployability (TDIU).

In July 2006, the RO issued a decision granting 100 percent 
disability for PTSD effective January 13, 2006, the date of 
receipt of the request for TDIU.  The RO noted that, with a 
100 percent disability rating, the claim for TDIU was moot 
and no longer necessary to adjudicate.

The veteran now contends that she has been totally disabled 
due to her PTSD throughout the entire disability period, and 
that she should be granted 100 percent disability for PTSD 
from the original effective date of service connection, March 
4, 2003.

First, the Board must note that the veteran made no claims or 
allegations of PTSD, either formal or informal, or individual 
unemployability prior to March 4, 2003.  An earlier effective 
date for the original grant of service connection for PTSD is 
denied as a matter of law.  Simply stated, VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).  There is no provision in the law 
for awarding an earlier effective date based on a veteran's 
assertion that the disability existed before she filed the 
claim.  

For a 100 percent disability rating, the evidence must show 
that the veteran's service-connected disability is of such 
severity that she is unable to secure and maintain 
substantially gainful employment.

As for the veteran's work history, she has stated that she 
was in school during 2004 and 2005.  In 2005, she moved to a 
new town and took employment at a liquor store.  Statements 
by the veteran and her employer at the store confirm that the 
veteran worked there for two and a half months, until 
quitting in January 2006.  The veteran then took a customer 
service job that allowed her to work from home, which she 
kept from February 2006 to May 2007.  The veteran appears not 
to have worked since May 2007.

The Board finds that veteran's work history to be some 
negative evidence against this claim, showing that (while she 
may have had problems with her PTSD) she did not meet the 
criteria for 100 percent disability due to PTSD prior to the 
current January 13, 2006 effective date.

The veteran has been afforded three VA psychiatric 
examinations.  In the March 2004 examination, the veteran 
reported intermittent attention difficulty, intermittent 
anxiety, frequently early morning awakenings, and occasional 
nightmares and intrusive thoughts.  She reported having a few 
female friends whom she saw a few times per week and talked 
to on the phone.  The examiner noted a restricted and guarded 
affect yet goal-directed thought processes.  The examiner 
found no problems with short-term memory, concentration, or 
calculation.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60 for PTSD.  The examiner also 
assigned a GAF of 58 for depressive disorder, and 52 for 
borderline traits, neither of which is service-connected.

The Board finds the March 2004 examination does not indicate 
that the veteran met the criteria for 100 percent disability 
for PTSD at that time and, if fact, provides evidence against 
such a finding.  

The veteran was afforded a second VA psychiatric examination 
in March 2006 with the same VA examiner.  At that time, the 
examiner found the veteran to be "not employable" due to 
chronic and severe PTSD, as well as depressive disorder 
secondary to PTSD.  

The third VA psychiatric examination, conducted in July 2008, 
confirmed the severity of the veteran's symptoms.

The veteran submitted a statement from her treating VA 
psychiatrist in December 2007.  The physician stated that the 
veteran began treatment with him for PTSD symptoms in October 
2002.  Importantly, the physician noted that "PTSD, 
depression and irritability has increased since January 
[2007] and [the veteran] has not been able to cope with 
everyday stresses and has been unable to work since that 
time."  The Board finds the VA psychiatrist's statement to 
be negative evidence against a claim for earlier effective 
date for the veteran's total rating for PTSD before January 
2007, clearly indicating that the condition was not as bad 
prior to this date. 
 
The VA outpatient treatment records confirm the ongoing 
treatment with gradual deterioration of the veteran's mental 
state.

Overall, the Board finds that the evidence does not show that 
the veteran was incapable of performing the physical and 
mental acts required by employment due to her service-
connected disabilities prior to January 13, 2006.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim that the veteran was totally disabled by 
her PTSD or other service-connected disabilities prior to 
January 13, 2006.

The Board has considered granting TDIU based upon the 
veteran's existing disability ratings from March 4, 2003 to 
January 13, 2006.  Total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, during the period from March 4, 2003 to January 13, 
2006, the veteran did not meet the criteria for TDIU, as she 
did not have any one disability ratable at 40 percent or 
more, and her combined rating was 50 percent.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2006 and March 2006 that 
fully addressed all three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted a medical statement and 
employment records.  The appellant was afforded VA medical 
examinations in March 2004, March 2006, and July 2008.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An effective date earlier than January 13, 2006 for 100 
percent disability due to service-connected PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


